Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
14, 2020.




                                    In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00709-CV


     A PLUS TRANSMISSION, JESSE HESTER, AND DAVID DOIG,
                          Appellants

                                      V.

                         CALVIN BONIABY, Appellee

                 On Appeal from County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-CCV-065108


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 8, 2019. On December 18,
2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                         2